Citation Nr: 0203315	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an earlier effective date for the award of 
additional benefits for a dependent son.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972 and from September 1973 to May 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 RO decision which awarded the 
veteran additional benefits for a dependent son, effective on 
September 1, 2000.  

In February 2002, the veteran appeared at the RO and 
testified at a video conference hearing which was conducted 
from Washington, D.C., by the undersigned Member of the Board 
who has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran was paid additional disability compensation 
for a dependent son until the son's 18th birthday in June 
1999; the veteran did not file within one year of such 
birthday the status of his dependent son, who continued to 
attend school after his birthday.  

2.  A new claim for additional disability compensation for a 
dependent son was received by the RO in October 2000, and the 
RO thereafter awarded payment of additional compensation 
benefits effective on September 1, 2000, which is the first 
day of the month following the son's enrollment in college.  



CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 
2000, for the award and payment of additional benefits for a 
dependent son have not been met.  38 U.S.C.A. §§ 1115, 5110, 
5111, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.31, 
3.109, 3.400, 3.401 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from August 1969 to 
February 1972 and from September 1973 to May 1988.  

In a March 1996 letter, the RO notified the veteran of an 
award of disability compensation and indicated that his 
overall or combined disability rating was 30 percent.  The RO 
also requested the veteran to provide complete information 
regarding his dependents so that he may be paid additional 
benefits for them.  

In March 1996, the RO received VA Form 21-686C, Declaration 
of Status of Dependents, on which the veteran indicated that 
he had a wife, son and daughter.  Together with supporting 
documentation, he showed that his son's date of birth was 
June [redacted], 1981.  

In a March 1996 letter, the RO notified the veteran that his 
disability compensation award was amended and that additional 
benefits for his spouse and children were now included in his 
award.  He was provided the monthly rates of his award and 
the effective dates of such rates.  (His rate was scheduled 
to be reduced effective on June [redacted], 1999 and December 1, 
2000, which are the dates on which his son and daughter, 
respectively, would become 18 years old.)  He was also 
notified that he must inform the RO immediately if there was 
any change in the number or status of his dependents.  

Enclosed with the award letter was VA Form 21-8764, which 
informed the veteran that any veteran having a 30 percent or 
more service-connected condition might be entitled to 
additional compensation for unmarried children under 18 (or 
under 23 if attending an approved school) and that if he had 
a disability rating of 30 percent or more he must promptly 
advise VA of any change in the status of his dependents.  

Effective on June [redacted], 1999, the veteran's monthly disability 
compensation was reduced due to the loss of a dependent son 
(who became 18 years old on that date).  

On October 13, 2000, the RO received VA Form 21-674C, Request 
for Approval of School Attendance, on which the veteran 
indicated that his son had enrolled in college classes full-
time beginning in August 2000 and was expected to graduate in 
May 2004.  When asked whether his son was attending any 
school at the end of the last school term, the veteran marked 
the box for "no."  

In an October 2000 letter, the RO notified the veteran of an 
award of additional benefits for a dependent son effective on 
September 1, 2000.  The RO also noted that such payments 
would continue for the son based on school attendance until 
June 1, 2004.  

In an October 2000 letter, the veteran noted his disagreement 
with the RO's assignment of September 1, 2000 as the 
effective date of his award of additional benefits for his 
dependent son.  He argued that his son had never had a break 
from school since his 18th birthday.  He stated that VA 
personnel advised him to file an appeal in regards to the 
fact that he had not notified the RO of the status of his son 
within a year of his 18th birthday (i.e., by June [redacted], 2000).  
He stated that, although his compensation was reduced, he was 
not aware that there was a deadline for filing the status of 
his son.  

In a January 2001 statement, the veteran contended that he 
was not paid properly for his dependent son for the period of 
June 1999 to September 1, 2000.  

In a July 2001 statement, the veteran alleged that he was 
furnished incorrect information by VA representatives at the 
front desk of the RO in the Fall of 1999.  He stated that the 
representatives had assured him that he had time to file [the 
status of his dependent son] and that his benefit payments 
would be retroactive.  

At a February 2002 video conference hearing, the veteran 
testified that he was misguided by VA personnel in regards to 
the correct deadline to file about the status of his son.  He 
said that he made a visit to the RO in 1999 and spoke with 
someone about what he needed to do in order to retain 
additional compensation benefits for his son after the son 
became 18 years old.  He said that he was told to file 
another VA Form 21-674 and that his additional benefits would 
be retroactive.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussion in the 
Statement of the Case in February 2001, the RO has notified 
him of the evidence needed to substantiate his claim.  The RO 
has also made reasonable efforts to assist the veteran in 
obtaining evidence for his claim, to include providing him 
with the opportunity for a hearing in February 2002.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

It bears emphasis that the VCAA was expressly intended to 
overturn a decision of the Court of Appeals for Veterans 
Claims that dealt with original service connection claims, 
not to alter the effective date rules contained in Title 38 
of the United States Code and Title 38 of the Code of Federal 
Regulations.  

In this case, the veteran contends that, despite the fact 
that his son was continuously in school, he was not paid 
additional disability compensation for his dependent son for 
the period of June [redacted], 1999, when his son became 18 years 
old, until September 1, 2000, when he was awarded payment for 
such benefits.  He contends that the VA gave him incorrect 
information regarding the time in which he had to file the 
status of his son in order to receive the additional 
benefits.  

Any veteran who is entitled to compensation for service 
connected disabilities is entitled to additional compensation 
for dependents, including a spouse and child, provided that 
the disability is rated not less than 30 percent disabling.  
38 U.S.C.A. § 1115 (West 1991).  

The effective date of an evaluation and award of compensation 
based on an original claim or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:  (1) Date of 
claim, (2) Date dependency arises; (3) Effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating; 
or (4) Date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).  

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  An "increased award" 
means, in part, an award that is increased because of an 
added dependent.  38 C.F.R. § 3.31.  

In regard to time limits for filing evidence, if a claimant's 
application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application.  If the 
evidence is not received within 1 year from the date of such 
notification, compensation may not be paid by reason of that 
application (38 U.S.C. 5103(a)).  

These provisions are applicable to applications for increased 
benefits by reason of the existence of a dependent and to 
applications for reopening and resumption of payments.  38 
C.F.R. § 3.109(a).  

Time limits for filing may be extended in some cases on a 
showing of "good cause."  Where an extension is requested 
after expiration of a time limit, the required action must be 
taken concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 C.F.R. § 3.109(b).  

In this case, however, the veteran has not requested any 
extension of time for filing his claim for additional 
compensation for his dependent son, much less demonstrated 
good cause for an untimely filing of such a claim.  

The record shows that the veteran was paid additional 
disability compensation for a dependent son until the son's 
18th birthday in June 1999.  In October 2000 the RO received 
a new claim from the veteran for additional disability 
compensation for his son, who was shown to be continuing 
school.  The regulations provide that the veteran had one 
year from the time his son became 18 years old in June 1999 
to file a claim for additional compensation benefits for the 
dependent son and have those benefits be retroactive to the 
son's 18th birthday.  38 C.F.R. § 3.109.  

That is, the veteran had until June [redacted], 2000 to show that his 
son would be continuing to attend school.  However, the 
veteran did not file his claim within one year to meet such 
requirement.  

The RO thereafter awarded payment of additional compensation 
benefits effective on September 1, 2000, which is the first 
day of the month following the son's enrollment in college.  
38 C.F.R. § 3.31.  The Board finds that the RO's actions were 
proper.  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to an 
effective date prior to September 1, 2000 for the payment of 
additional compensation benefits for a dependent son, and the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The veteran asserts that he was misguided and given incorrect 
information as to the deadline for filing the status of his 
son in order to retain compensation benefits for him after he 
turned 18 years old.  

In one statement and at the hearing, the veteran noted that a 
VA representative at the RO in 1999 assured him that he had 
time to file and would be granted retroactive benefits.  
Assuming he was so informed in 1999, then he was not in fact 
furnished incorrect information or misled by VA, because he 
had until June [redacted], 2000 to file the status of his son, as 
noted hereinabove.  

It appears the veteran is also contending that he contacted 
the VA in October 2000 in regards to filing the status of his 
son, and was informed then to file and his benefits would be 
retroactive.  

His new claim was filed in October 2000, and benefits were 
awarded retroactive to September 1, 2000.  However, 
retroactive benefits cannot be paid back to his son's 18th 
birthday, as argued by the veteran.  

The Board notes further that the veteran waited 16 months 
after his disability award was reduced in June 1999 to file a 
new claim for additional compensation benefits for his son 
who had remained in school.  When he was originally awarded 
additional benefits for dependents in March 1996, he was 
informed then that he must promptly inform VA in the event of 
a change in status of any of his dependents.  In the instant 
case, he failed to do so, and benefits are not warranted 
retroactive for the period of June [redacted], 1999 to September 1, 
2000.  




ORDER

Entitlement to an earlier effective date for the award of 
additional benefits for a dependent son is denied.    



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

